         Case 3:20-cv-00675-JWD-EWD          Document 26      08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


DAYSHA BLOUNT
                                                          CIVIL ACTION NO.
VERSUS
                                                          20-675-JWD-EWD
CAPITAL ONE FINANCIAL CORP.

                                          OPINION

         After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report dated August 13, 2021 (Doc. 25), to no objection was

filed,

         IT IS ORDERED that the Motion to Dismiss Plaintiff’s Complaint, (Doc. 7) filed by

Defendant Capital One Financial Corp., is GRANTED, and that Plaintiff’s claims are

DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that the Motion for More Definite Statement, (Doc. 7)

filed by Defendant Capital One Financial Corp., is DENIED AS MOOT.

         IT IS FURTHER ORDERED that Plaintiff Daysha Blount is given twenty-one (21)

days from the date of this Opinion adopting the Report and Recommendation (Doc. 25) in

which to amend her Complaint to cure the deficiencies. Plaintiff’s failure to timely file an

amended complaint will result in conversion of the dismissal to one with prejudice.

         Signed in Baton Rouge, Louisiana, on August 31, 2021.

                                                  S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
